         Case 1:20-cv-00440-NONE-EPG Document 13 Filed 05/21/20 Page 1 of 4

  1    Mark E. Ellis - 127159
       Lawrence K. Iglesias - 303700
 2     ELLIS LAW GROUP LLP
       1425 River Park Drive, Suite 400
 3     Sacramento, CA 95815
       Tel:(916)283-8820
 4     Fax:(916)283-8821
       mellis@ellislawgrp.com
 5     liglesias@ellislawgrp.com
 6     KLEIN MOYNIHAN TURCO LLP
       Evan King (Pro Hac Vice Forthcoming)
 7     450 Seventh Avenue,40th Floor
 8     New York, New York 10123
       TEL: 212-246-0900
 9     FAX: 212-216-9559
       eking@kleinmoynihan.com
10 I
       Attorneys for
11     SCHOOLADVISOR,LLC DBA DEGREESEARCH.ORG
12

13
                                       UNITED STATES DISTRICT COURT
14
                                      EASTERN DISTRICT OF CALIFORNIA
15

16
        EDWARDO MLTNOZ,Individually and on                   Case No.: 1:20-CV-00440-NONE-EPG
17      behalf of all others similarly situated,
                                                             CERTIFICA'T'E OF INTERESTED
18              Plaintiff,                                   PARTIES
19      v.
20      SCHOOLADVISOR,LLC d/b/a
        DEGREESEARCH.ORG,aDelaware limited
21      liability company,

22              Defendant.
23
              Pursuant to Fed. R. Civ. P. 7.1(a), and to enable District Judges and Magistrate Judges of
24 I

25     the Court to evaluate possible disqualification or recusal, the undersigned counsel for

26     School Advisor, LLC d/b/a Degreesearch.org, aDelaware limited liability company ("Defendant")

27     certifies that Defendant is a wholly-owned subsidiary of Digital Media Solutions, LLC(a private
28     company).

                                                         -1-
                                         CERTIFICATE OF INTERESTED PARTIES
       Case 1:20-cv-00440-NONE-EPG Document 13 Filed 05/21/20 Page 2 of 4

  1 (0 Dated: May 21, 2020
                                          ELLIS LAW GROUP LLP
 2

 3                                        By /s/Lawrence K. Iglesias
                                            Lawrence K. Iglesias
 4                                          Attorney for Defendant
                                            SCHOOLADVISOR,LLC DBA
 5                                          DEGREESEARCH.ORG
 6

 7.



 9

la
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26 i

27

28 I

                                             -2-
                               CERTIFICATE OF INTBRESTBD PARTIES.
           Case 1:20-cv-00440-NONE-EPG Document 13 Filed 05/21/20 Page 3 of 4

  1                                            CERTIFICATE OF SERVICE
 2                I, Jan Hyde, declare:

 3                I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4        interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 40Q,

 5        Sacramento, CA 95815.

 6               On May 21, 2020, I served the following documents)on the parties in the within action:

 7                                        CER'I'IFI~ATE OF II~TTERIESTED PARTIES
 8j
                     VIA ELECTR~IrTIC SERVICE: The above-described documents) will be delivered
 9I          X       electrflnically through the Court's ECF/PACER electronic filing system, as stipulated by
                     all parties to constitute personal service, to the following:
10
                     B~'liiIAIL: I am familiar with the business practice for collection and processing of mail.
11                   The above-described documents) will be enclosed in a sealed envelope, with first class
                     postage thereon fully prepaid, and deposited with the United States Postal Service at
12                   Sacramento, CA on this date, addressed as follows:
                     BI'~IAlvtD: The above-described documents} wi11 be placed in a sealed envelope which
13                   will be hand-delive7•ed on this same date by                                  ,addressed as
                     follows:
14                   VIA FAC~IlYIILE: The above-described documents) was transmitted via facsimile from
                     the fax number shown on the attached facsimile report, at the time shown on the attached
15                   facsimile report, and the attached facsimile report reported no error in transmission and
                     was properly issued from the transmitting facsimile machine, and a copy ofsame was
16                   mailed, on this same date to the followin
                     VIA OVE~IIGH'I'~E12VICE: The above-described documents) will be delivered by
17                   overni ht service, to the followin

18
          Richard T. Drury                                       Attorneys for Plaintiff
19        Rebecca Davis                                          EDWARDO MIJNOZ
          Lozeau Drury LLP
20
          1939 Harrison Streit
21        Suite 150
      i   Oakland, CA 94b 12
22    i
     Patrick H. Peluso                                           Attorneys for Plaintiff
23 . Taylor T. Smith                                             EDWARDO MLTNOZ
     W000drow &Peluso, LLC
24 ~ 3900 East
               Mexico Avenue
25   Suite 300
     Denver, CO 80210
26

27
                 I declare under penalty of perjury under the laws of the United States of America that the
28

                                                           -3-
                                             CERTIFICATE OF INTERESTED PARTIES
        Case 1:20-cv-00440-NONE-EPG Document 13 Filed 05/21/20 Page 4 of 4
  1
       foregoing is a true and correct statement and that this Certificate was executed on May 21, 2020.
  2

  3                                                By._
                                                     Jan Hyd      ~~
 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28 x

                                                       -4-
                                        CERTIFICATE OF INTERESTED PARTIES
